Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Because of the Applicant’s amendment, the original rejections of claims 19-32 under §112(b), in the Office action filed November 29, 2021, are hereby withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jason Goodman on February 16, 2022.  The application has been amended as follows: 
Amended Claim 33 reads, 
“A can or a container composed of metal or plastic, wherein a hermetically sealed closure is produced by using a metallic can lid according to claim 19, the metallic can lid comprising: a reclosable opening; a microgap which extends peripherally, which is provided in the metallic lid surface and which is sealed off at an inner lid side by a film; a weakening line extending adjacent to said microgap in the film; a sealing frame composed of a plastic material which is connected to the fixed lid surface and which surrounds the opening region; a closure unit composed of a plastic material which is connected to the metallic lid region which is disposed within the microgap and which can be pivoted open, said closure unit being pivotably attached to the fixed lid surface and being provided with a tear-open member disposed diametrically opposite the pivot bearing region, wherein the sealing frame and the closure unit cooperate via sealing and latching ribs and associated receiving grooves and the metallic lid region disposed within the annular microgap is received and held in the opening region of the lid; wherein the film provided at the inner lid side and covering the microgap consists of a molded part, which reproduces the lower side structure of the can lid forming a continuous metallic surface; and wherein both the sealing frame is connected to the fixed lid surface in a bonded manner and the closure unit is connected to the metallic lid region that can be pivoted open in a bonded manner in accordance with claim 1.”

	The claim has been amended to read “A can or a container composed of metal or plastic, wherein a hermetically sealed closure is produced by using the metallic can lid according to claim 19.”
Claims 34-38 have been canceled.
Allowable Subject Matter
Claims 19-33 are allowable as amended by the Applicant and through the Examiner’s Amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736